 

Exhibit 10.3

 

FORM OF NON-COMPETITION AND NON-SOLICITATION AGREEMENT

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of [●] 2020, by Customers Bank, a Pennsylvania state
chartered bank and the sole stockholder of the Company (defined below) (the
“Subject Party”) in favor of and for the benefit of Megalith Financial
Acquisition Corp., a Delaware corporation, which will be known after the
consummation of the transactions contemplated by the Merger Agreement (as
defined below) as “BM Technologies, Inc.” (including any successor entity
thereto, the “Purchaser”), BankMobile Technologies, Inc., a Pennsylvania
corporation (the “Company”), and each of the Purchaser’s and/or the Company’s
respective Affiliates, successors and direct and indirect Subsidiaries
(collectively with the Purchaser and the Company, the “Covered Parties”). Any
capitalized term used, but not defined in this Agreement will have the meaning
ascribed to such term in the Merger Agreement.

WHEREAS, on August 6, 2020, (i) the Purchaser, (ii) MFAC Merger Subsidiary Inc.,
a Pennsylvania corporation and a wholly-owned subsidiary of the Purchaser
(“Merger Sub”), the Subject Party, (iii) the Subject Party and (iv) the Company,
entered into that certain Agreement and Plan of Merger (as amended from time to
time in accordance with the terms thereof, the “Merger Agreement”), pursuant to
which, subject to the terms and conditions thereof, the Company merged with and
into Merger Sub, with Merger Sub continuing as the surviving entity (the
“Merger”), and with the Company’s stockholder receiving shares of the
Purchaser’s common stock;

WHEREAS, as of the Closing Date, the Company provides a digital disbursement
platform for colleges, universities and other higher educational institutions,
student banking services through the disbursements platform, the T-Mobile Money
product, white label digital banking services, and workplace banking services to
clients with 999 employees or less (the “Business”);

WHEREAS, in connection with, and as a condition to the execution and delivery of
the Merger Agreement and the consummation of the Merger and the other
transactions contemplated thereby (the “Transactions”), and to enable the
Purchaser to secure more fully the benefits of the Transactions, including the
protection and maintenance of the goodwill and confidential information of the
Company, the Purchaser has required that the Subject Party enter into this
Agreement;

WHEREAS, the Subject Party is entering into this Agreement in order to induce
the Purchaser and Merger Sub to consummate the Transactions, pursuant to which
the Subject Party will directly or indirectly receive a material benefit; and

WHEREAS, the Subject Party, as the former sole stockholder of the Company, has
contributed to the value of the Company and has obtained extensive and valuable
knowledge and confidential information concerning the business of the Company.

NOW, THEREFORE, in order to induce the Purchaser to consummate the Transactions,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Subject Party hereby agrees as follows:

1. Restriction on Competition.

(a) Restriction. The Subject Party hereby agrees that during the period from the
Closing until the four (4) year anniversary of the Closing Date (the
“Termination Date”), and such period from the Closing until the Termination
Date, the “Restricted Period”), the Subject Party will not, and will cause its
Affiliates not to, without the prior written consent of Purchaser (which may be
withheld in its sole discretion), anywhere in the United States or in any other
markets in which the Covered Parties are engaged,



 



 

 

or are actively contemplating to become engaged, in the Business as of the
Closing Date or during the Restricted Period (the “Territory”), directly or
indirectly engage in the Business (other than through a Covered Party) or own,
manage, finance or control, or participate in the ownership, management,
financing or control of, or become engaged or serve as an officer, director,
member, partner, employee, agent, consultant, advisor or representative of, a
business or entity (other than a Covered Party) that engages in the Business (a
“Competitor”). Notwithstanding the foregoing, (i) a request by the Subject Party
for prior written consent to engage in white label digital banking services with
identified customers within the Territory shall not be unreasonably withheld,
conditioned or delayed and (ii) the Subject Party and its Affiliates may own
passive investments of no more than two percent (2%) of any class of outstanding
equity interests in a Competitor that is publicly traded, so long as the Subject
Party and its Affiliates and immediate family members are not involved in the
management or control of such Competitor (“Permitted Ownership”).

(b) Acknowledgment. The Subject Party acknowledges and agrees, that (i) the
Subject Party possesses knowledge of confidential information of the Company and
the Business, (ii) the Subject Party’s execution of this Agreement is a material
inducement to Purchaser to consummate the Transactions and to realize the
goodwill of the Company, for which the Subject Party and/or its Affiliates will
receive a substantial direct or indirect financial benefit, and that the
Purchaser would not have entered into the Merger Agreement or consummated the
Transactions but for the Subject Party’s agreements set forth in this Agreement,
(iii) it would impair the goodwill of the Company and reduce the value of the
assets of the Company and cause serious and irreparable injury if the Subject
Party were to use its ability and knowledge by engaging in the Business in
competition with a Covered Party, and/or to otherwise breach the obligations
contained herein and that the Covered Parties would not have an adequate remedy
at law because of the unique nature of the Business, (iv) the Subject Party and
its Affiliates have no intention of engaging in the Business (other than through
the Covered Parties) during the Restricted Period other than through Permitted
Ownership, (v) the relevant public policy aspects of restrictive covenants,
covenants not to compete and non-solicitation provisions have been discussed,
and every effort has been made to limit the restrictions placed upon the Subject
Party to those that are reasonable and necessary to protect the Covered Parties’
legitimate interests, (vi) the Covered Parties conduct and intend to conduct the
Business everywhere in the Territory and compete with other businesses that are
or could be located in any part of the Territory, (vii) the foregoing
restrictions on competition are fair and reasonable in type of prohibited
activity, geographic area covered, scope and duration, (viii) the consideration
provided to the Subject Party under this Agreement and the Merger Agreement is
not illusory, and (ix) such provisions do not impose a greater restraint than is
necessary to protect the goodwill or other business interests of the Covered
Parties.

2. No Solicitation; No Disparagement.

(a) No Solicitation of Employees and Consultants. The Subject Party agrees that,
during the Restricted Period, the Subject Party will not, and will not permit
its Affiliates to, without the prior written consent of the Purchaser (which may
be withheld in its sole discretion), either on its own behalf or on behalf of
any other Person (other than, if applicable, a Covered Party in the performance
of the Subject Party’s duties on behalf of the Covered Parties), directly or
indirectly: (i) hire or engage as an employee, independent contractor,
consultant or otherwise any Covered Personnel (as defined below); (ii) solicit,
induce, encourage or otherwise knowingly cause (or attempt to do any of the
foregoing) any Covered Personnel to leave the service (whether as an employee,
consultant or independent contractor) of any Covered Party; or (iii) in any way
interfere with or attempt to interfere with the relationship between any Covered
Personnel and any Covered Party; provided, however, the Subject Party and its
Affiliates will not be deemed to have violated this Section 2(a) if any Covered
Personnel voluntarily and independently solicits an offer of employment from the
Subject Party or its Affiliate (or other Person whom any of them is acting on
behalf of) by responding to a general advertisement or solicitation program
conducted by or on behalf of the Subject Party or its Affiliate (or such other
Person whom any of them is acting on behalf of) that is not targeted at such
Covered Personnel or Covered Personnel generally, so long as such Covered
Personnel is not hired. For purposes of this Agreement, “Covered Personnel”
shall mean any Person who is or was an employee, consultant or independent
contractor of the Covered Parties, as of the Closing Date, at any time during
the Restricted Period and as of the relevant time of determination.

 



 

2

 

 

(b) Non-Solicitation of Customers and Suppliers. The Subject Party agrees that,
during the Restricted Period, the Subject Party and its Affiliates will not,
without the prior written consent of the Purchaser (which may be withheld in its
sole discretion), individually or on behalf of any other Person (other than, if
applicable, a Covered Party in the performance of the Subject Party’s duties on
behalf of the Covered Parties), directly or indirectly: (i) solicit, induce,
encourage or otherwise knowingly cause (or attempt to do any of the foregoing)
any Covered Customer (as defined below) to (A) cease being, or not become, a
client or customer of any Covered Party with respect to the Business or (B)
reduce the amount of business of such Covered Customer with any Covered Party,
or otherwise alter such business relationship in a manner adverse to any Covered
Party, in either case, with respect to or relating to the Business; (ii)
knowingly interfere with or disrupt (or attempt to interfere with or disrupt)
the contractual relationship between any Covered Party and any Covered Customer;
(iii) divert any business with any Covered Customer relating to the Business
from a Covered Party; (iv) solicit for business, provide services to, engage in
or do business with, any Covered Customer for products or services that are part
of the Business; or (v) interfere with or disrupt (or attempt to interfere with
or disrupt), any Person that was a vendor, supplier, distributor, agent or other
service provider of a Covered Party at the time of such interference or
disruption, for a purpose competitive with a Covered Party as it relates to the
Business. For purposes of this Agreement, a “Covered Customer” shall mean any
Person who is or was an actual customer or client (or prospective customer or
client with whom a Covered Party actively marketed or made or taken specific
action to make a proposal) of a Covered Party, as of the Closing Date, at any
time during the Restricted Period and as of the relevant time of determination.

(c) Non-Disparagement. The Subject Party agrees that from and after the Closing
until the Second (2nd) anniversary of the end of the Restricted Period, the
Subject Party and its Affiliates will not, directly or indirectly engage in any
conduct that involves the making or publishing (including through electronic
mail distribution or online social media) of any written or oral statements or
remarks (including the repetition or distribution of derogatory rumors,
allegations, negative reports or comments) that are disparaging, deleterious or
damaging to the integrity, reputation or good will of one or more Covered
Parties or their respective management, officers, employees, independent
contractors or consultants. Notwithstanding the foregoing, subject to Section 3
below, the provisions of this Section 2(c) shall not restrict the Subject Party
from providing truthful testimony or information in response to a subpoena or
investigation by a Governmental Authority or in connection with any legal action
by the Subject Party against any Covered Party under this Agreement, the Merger
Agreement or any other Ancillary Document that is asserted by the Subject Party
in good faith.

3. Confidentiality. From and after the Closing Date, the Subject Party will, and
will cause its Representatives to, keep confidential and not (except, if
applicable, in the performance of the Subject Party’s duties on behalf of the
Covered Parties) directly or indirectly use, disclose, reveal, publish, transfer
or provide access to, any and all Covered Party Information without the prior
written consent of the Purchaser (which may be withheld in its sole discretion).
As used in this Agreement, “Covered Party Information” means all material and
information relating to the business, affairs and assets of any Covered Party,
including material and information that concerns or relates to such Covered
Party’s bidding and proposal, technical, computer hardware or software,
administrative, management, operational, data processing, financial, marketing,
sales, human resources, business development, planning and/or other business
activities, regardless of whether such material and information is maintained in
physical, electronic, or other form, that is: (A) gathered, compiled, generated,
produced or maintained by such Covered Party through its Representatives, or
provided to such Covered Party by its suppliers, service

 



 

3

 

 

providers or customers; and (B) intended and maintained by such Covered Party or
its Representatives, suppliers, service providers or customers to be kept in
confidence. The obligations set forth in this Section 3 will not apply to any
Covered Party Information where the Subject Party can prove that such material
or information: (i) is known or available through other lawful sources not bound
by a confidentiality agreement with, or other confidentiality obligation to, any
Covered Party; (ii) is or becomes publicly known through no violation of this
Agreement or other non-disclosure obligation of the Subject Party or any of its
Representatives; (iii) is already in the possession of the Subject Party at the
time of disclosure through lawful sources not bound by a confidentiality
agreement or other confidentiality obligation as evidenced by the Subject
Party’s documents and records; or (iv) is required to be disclosed pursuant to
an order of any administrative body or court of competent jurisdiction (provided
that (A) the applicable Covered Party is given reasonable prior written notice,
(B) the Subject Party cooperates (and causes its Representatives to cooperate)
with any reasonable request of any Covered Party to seek to prevent or narrow
such disclosure and (C) if after compliance with clauses (A) and (B) such
disclosure is still required, the Subject Party and its Representatives only
disclose such portion of the Covered Party Information that is expressly
required by such order, as it may be subsequently narrowed).

4. Representations and Warranties. The Subject Party hereby represents and
warrants, to and for the benefit of the Covered Parties as of the date of this
Agreement and as of the Closing Date, that: (a) the Subject Party has full power
and capacity to execute and deliver, and to perform all of the Subject Party’s
obligations under, this Agreement; and (b) neither the execution and delivery of
this Agreement nor the performance of the Subject Party’s obligations hereunder
will result directly or indirectly in a violation or breach of any agreement or
obligation by which the Subject Party is a party or otherwise bound. By entering
into this Agreement, the Subject Party certifies and acknowledges that the
Subject Party has carefully read all of the provisions of this Agreement, and
that the Subject Party voluntarily and knowingly enters into this Agreement.

5. Remedies. The covenants and undertakings of the Subject Party contained in
this Agreement relate to matters which are of a special, unique and
extraordinary character and a violation of any of the terms of this Agreement
may cause irreparable injury to the Covered Parties, the amount of which may be
impossible to estimate or determine and which cannot be adequately compensated.
The Subject Party agrees that, in the event of any breach or threatened breach
by the Subject Party of any covenant or obligation contained in this Agreement,
each applicable Covered Party will be entitled to seek the following remedies
(in addition to, and not in lieu of, any other remedy at law or in equity or
pursuant to the Merger Agreement or the other Ancillary Documents that may be
available to the Covered Parties, including monetary damages), and a court of
competent jurisdiction may award: (i) an injunction, restraining order or other
equitable relief restraining or preventing such breach or threatened breach,
without the necessity of proving actual damages or posting bond or security,
which the Subject Party expressly waives; and (ii) recovery of the Covered
Party’s attorneys’ fees and costs incurred in enforcing the Covered Party’s
rights under this Agreement. The Subject Party hereby consents to the award of
any of the above remedies to the applicable Covered Party in connection with any
such breach or threatened breach. The Subject Party hereby acknowledges and
agrees that in the event of any breach of this Agreement, any value attributed
or allocated to this Agreement (or any other non-competition agreement with the
Subject Party) under or in connection with the Merger Agreement shall not be
considered a measure of, or a limit on, the damages of the Covered Parties.

6. Survival of Obligations. The expiration of the Restricted Period will not
relieve the Subject Party of any obligation or liability arising from any breach
by the Subject Party of this Agreement during the Restricted Period. The Subject
Party further agrees that the time period during which the covenants contained
in Section 1 and Section 2 of this Agreement will be effective will be computed
by excluding from such computation any time during which the Subject Party is in
violation of any provision of such Sections.

 



 

4

 

 

7. Miscellaneous.

(a) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

If to Purchaser (or any other Covered Party), to:

BM Technologies, Inc.

1015 Penn Avenue, Suite 103

Wyomissing, PA 19610

Attn: Board of Directors

 

with a copy (that will not constitute notice) to:

Nelson Mullins Riley & Scarborough
101 Constitution Avenue, NW, Suite 900
Washington, DC 20001
Attn: Jonathan H. Talcott, Esq.
Facsimile No.: (202) 689-2862
Telephone No.: (202) 689-2806
Email: jon.talcott@nelsonmullins.com

 

and

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: mgray@egsllp.com

If to the Subject Party, to:
the address below the Subject Party’s name on the signature page to this
Agreement.

(b) Integration and Non-Exclusivity. This Agreement, the Merger Agreement and
the other Ancillary Documents contain the entire agreement between the Subject
Party and the Covered Parties concerning the subject matter hereof.
Notwithstanding the foregoing, the rights and remedies of the Covered Parties
under this Agreement are not exclusive of or limited by any other rights or
remedies which they may have, whether at law, in equity, by contract or
otherwise, all of which will be cumulative (and not alternative). Without
limiting the generality of the foregoing, the rights and remedies of the Covered
Parties, and the obligations and liabilities of the Subject Party and its
Affiliates, under this Agreement, are in addition to their respective rights,
remedies, obligations and liabilities (i) under the laws of unfair competition,
misappropriation of trade secrets, or other requirements of statutory or common
law, or any applicable rules and regulations and (ii) otherwise conferred by
contract, including the Merger Agreement and any other written agreement between
the Subject Party or its Affiliate and any of the Covered Parties. Nothing in
the Merger Agreement will limit any of the obligations, liabilities, rights or
remedies of the Subject Party or the Covered Parties under this Agreement, nor
will any breach of the Merger Agreement or any other agreement between the
Subject Party or its Affiliate and any of the Covered Parties limit or otherwise
affect any right or remedy of the Covered Parties under this Agreement. If any
term or condition of any other agreement between the Subject Party or its
Affiliate and any of the Covered Parties conflicts or is inconsistent with the
terms and conditions of this Agreement, the more restrictive terms will control
as to the Subject Party or its Affiliate, as applicable.

 



 

5

 

 

(c) Severability; Reformation. Each provision of this Agreement is separable
from every other provision of this Agreement. If any provision of this Agreement
is found or held to be invalid, illegal or unenforceable, in whole or in part,
by a court of competent jurisdiction, then (i) such provision will be deemed
amended to conform to applicable laws so as to be valid, legal and enforceable
to the fullest possible extent, (ii) the invalidity, illegality or
unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. The Subject Party and the Covered Parties
will substitute for any invalid, illegal or unenforceable provision a suitable
and equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision. Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. The Subject Party will, at a Covered Party’s
request, join such Covered Party in requesting that such court take such action.

(d) Amendment; Waiver. This Agreement may not be amended or modified in any
respect, except by a written agreement executed by the Subject Party, the
Purchaser and Disinterested Director Majority (or their respective permitted
successors or assigns). No waiver will be effective unless it is expressly set
forth in a written instrument executed by the waiving party (and if such waiving
party is a Covered Party, the Disinterested Director Majority) and any such
waiver will have no effect except in the specific instance in which it is given.
Any delay or omission by a party in exercising its rights under this Agreement,
or failure to insist upon strict compliance with any term, covenant, or
condition of this Agreement will not be deemed a waiver of such term, covenant,
condition or right, nor will any waiver or relinquishment of any right or power
under this Agreement at any time or times be deemed a waiver or relinquishment
of such right or power at any other time or times.

(e) Dispute Resolution. Any dispute, difference, controversy or claim arising in
connection with or related or incidental to, or question occurring under, this
Agreement or the subject matter hereof (other than applications for a temporary
restraining order, preliminary injunction, permanent injunction or other
equitable relief or application for enforcement of a resolution under this
Section 7(e)) (a “Dispute”) shall be governed by this Section 7(e). A party
must, in the first instance, provide written notice of any Disputes to the other
parties subject to such Dispute, which notice must provide a reasonably detailed
description of the matters subject to the Dispute. Any Dispute that is not
resolved may at any time after the delivery of such notice immediately be
referred to and finally resolved by arbitration pursuant to the then-existing
Expedited Procedures of the Commercial Arbitration Rules (the “AAA Procedures”)
of the American Arbitration Association (the “AAA”). Any party involved in such
Dispute may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five (5)
Business Days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the State of New York. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator

 



 

6

 

 

within twenty (20) days after confirmation of the appointment of the arbitrator.
The arbitrator shall have the power to order any party to do, or to refrain from
doing, anything consistent with this Agreement, the Ancillary Documents and
applicable Law, including to perform its contractual obligation(s); provided,
that the arbitrator shall be limited to ordering pursuant to the foregoing power
(and, for the avoidance of doubt, shall order) the relevant party (or parties,
as applicable) to comply with only one or the other of the proposals. The
arbitrator's award shall be in writing and shall include a reasonable
explanation of the arbitrator's reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in New York County, State of New
York. The language of the arbitration shall be English.

(f) Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of New York without regard
to the conflict of laws principles thereof. Subject to Section 7(e), all Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any appellate courts thereof) (the “Specified Courts”). Subject to Section 7(e),
each party hereto hereby (a) submits to the exclusive jurisdiction of any
Specified Court for the purpose of any Action arising out of or relating to this
Agreement brought by any party hereto, (b) irrevocably waives, and agrees not to
assert by way of motion, defense or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the transactions contemplated hereby may not
be enforced in or by any Specified Court and (c) waives any bond, surety or
other security that might be required of any other party with respect thereto.
Each party agrees that a final judgment in any Action shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law or in equity. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth in Section 7(a).
Nothing in this Section 7(f) shall affect the right of any party to serve legal
process in any other manner permitted by Law.

(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(g). ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 7(g) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

(h) Successors and Assigns; Third Party Beneficiaries. This Agreement will be
binding upon the Subject Party and the Subject Party’s estate, successors and
assigns, and will inure to the benefit of the Covered Parties, and their
respective successors and assigns. No Covered Party may assign any or all of its
rights under this Agreement, at any time, in whole or in part, to any Person
without first obtaining the consent or approval of the Subject Party (which
consent shall not be unreasonably withheld, conditioned or delayed). The Subject
Party agrees that the obligations of the Subject Party under this Agreement are
personal and will not be assigned by the Subject Party. Each of the Covered
Parties are express third party beneficiaries of this Agreement and will be
considered parties under and for purposes of this Agreement.

 



 

7

 

 

(i) Disinterested Director Majority Authorized to Act on Behalf of Covered
Parties. The parties acknowledge and agree that the Disinterested Director
Majority is authorized and shall have the sole right to act on behalf of
Purchaser and the other Covered Parties under this Agreement, including the
right to enforce the Purchaser’s rights and remedies under this Agreement.
Without limiting the foregoing, in the event that the Subject Party serves as a
director, officer, employee or other authorized agent of a Covered Party, the
Subject Party shall have no authority, express or implied, to act or make any
determination on behalf of a Covered Party in connection with this Agreement or
any dispute or Action with respect hereto.

(j) Construction. The Subject Party acknowledges that the Subject Party has been
represented by counsel, or had the opportunity to be represented by counsel of
the Subject Party’s choice. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
the construction or interpretation of this Agreement. Neither the drafting
history nor the negotiating history of this Agreement will be used or referred
to in connection with the construction or interpretation of this Agreement. The
headings and subheadings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. In this Agreement: (i) the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation”; (ii) the definitions contained herein are applicable
to the singular as well as the plural forms of such terms; (iii) whenever
required by the context, any pronoun shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (iv) the words “herein,” “hereto,” and
“hereby” and other words of similar import shall be deemed in each case to refer
to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (v) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (vi) the term “or” means “and/or”; and (vii) any agreement
or instrument defined or referred to herein or in any agreement or instrument
that is referred to herein means such agreement or instrument as from time to
time amended, modified or supplemented, including by waiver or consent and
references to all attachments thereto and instruments incorporated therein.

(k) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. A photocopy, faxed, scanned and/or
emailed copy of this Agreement or any signature page to this Agreement, shall
have the same validity and enforceability as an originally signed copy.

(l) Effectiveness. This Agreement shall be binding upon the Subject Party upon
the Subject Party’s execution and delivery of this Agreement, but this Agreement
shall only become effective upon the consummation of the Transactions. In the
event that the Merger Agreement is validly terminated in accordance with its
terms prior to the consummation of the Transactions, this Agreement shall
automatically terminate and become null and void, and the parties shall have no
obligations hereunder.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

8

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Non-Competition and Non-Solicitation Agreement as of the date first written
above.

  Subject Party:       Customers Bank       By:     Name:   Title:

 

      Address for Notice:       Address:   1015 Penn Avenue, Suite 103  
Wyomissing, PA 19610   Attn: Carla Leibold, CFO   Telephone No.: (484) 923-8802
  Email: cleibold@customersbank.com

 

 

 

 

 

{Signature Page to Non-Competition Agreement}

 

 

 

 

Acknowledged and accepted as of the date first written above:

The Purchaser:

MEGALITH FINANCIAL ACQUISITION CORP.

 

 

By:     Name:       Title:    

 

The Company:

BANKMOBILE TECHNOLOGIES, INC.

 

 

By:     Name:     Title:    

 

 

 

 

 

 

 

 

 

 

 

 

{Signature Page to Non-Competition Agreement}

 